NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

COREY JAVON FIELDS,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2670
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Corey Javon Fields, pro se.


PER CURIAM.

              Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Fields v.

State, 179 So. 3d 325 (Fla. 2d DCA 2015) (table decision); Harris v. State, 777 So. 2d

994 (Fla. 2d DCA 2000); Lane v. State, 996 So. 2d 226 (Fla. 4th DCA 2008).



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.